Citation Nr: 1425308	
Decision Date: 06/05/14    Archive Date: 06/16/14

DOCKET NO.  10-26 701	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama

THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for a left knee disorder, claimed as degenerative joint disease (DJD), i.e., arthritis.

3.  Entitlement to service connection for a right knee disorder, also claimed as degenerative joint disease.

4.  Entitlement to service connection for asbestosis. 

5.  Entitlement to service connection for a back disorder.


REPRESENTATION

Appellant represented by:	Colin E. Kemmerly, Attorney at Law


ATTORNEY FOR THE BOARD

L. McCabe, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1990 to February 1995 and from November 1996 to January 2000.

This appeal to the Board of Veterans' Appeals (Board) is from a September 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran initially was scheduled to testify at a videoconference hearing before a Veterans Law Judge (VLJ) of the Board in August 2013; however, upon his request for a postponement, the hearing was rescheduled for in May 2014.  But even then, the Veteran failed to report and did not request to again reschedule his hearing and has not provided any reason or justification for his absence, so has not shown the required good cause for failing to appear.  Accordingly, the Board deems his hearing request withdrawn.  See 38 C.F.R. § 20.704(d) (2013).

Other claims the Veteran also appealed - for service connection for residuals of a right shoulder acromioclavicular (AC) joint separation and for tinnitus - were granted in an October 2012 rating decision during the pendency of this appeal.  He did not, in response, separately appeal the ratings or effective dates assigned for these disabilities, so these claims are no longer at issue.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997) (where an appealed claim for service connection is granted during the pendency of the appeal, a second Notice of Disagreement (NOD) thereafter must be timely filed to initiate appellate review of the claim concerning "downstream" issues such as the compensation level assigned for the disability and effective date). 


And as for the remaining claims that are still before the Board, those for service connection for a back disorder and asbestosis require further development before being decided on appeal.  So the Board is remanding those claims to the Agency of Original Jurisdiction (AOJ).  Whereas the Board instead is going ahead and deciding the other three claims, for service connection for a right knee disorder, a left knee disorder, and bilateral hearing loss.


FINDINGS OF FACT

1.  The Veteran does not presently have sufficient hearing loss in either ear to be considered as a ratable disability according to VA standards.

2.  The preponderance of the evidence weighs against finding that he has a right or left knee disorder or that he has had a disorder of his right or left knee at any time since the filing of these claims.


CONCLUSIONS OF LAW

1.  He is not shown to have a ratable bilateral hearing loss disability due to disease or injury incurred in or aggravated by his active military service or that may be presumed to have been incurred in service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2013).

2.  It also is not shown he has a right or left knee disorder, including DJD, much less that any such disorder is due to disease or injury incurred in or aggravated by his service or that left or right DJD may be presumed to have been incurred during his service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137; 38 C.F.R. §§ 3.303, 3.307, 3.309.



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Duties to Notify and Assist

VA's duties to notify and assist under the Veterans Claims Assistance Act of 2000 (VCAA) have been satisfied with respect to the Veteran's service-connection claims for a left knee disorder, right knee disorder, and bilateral hearing loss.  See 38 U.S.C.A §§ 5103, 5103A (West 2002); 38 C.F.R. §§ 3.159, 3.326(a) (2013).  

A.  Duty to Notify

A September 2007 letter provided all notice required under the VCAA, followed by adequate time for the Veteran to submit information and evidence in response before initial adjudication or readjudication of these claims.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484 (2006); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); 38 C.F.R. § 3.159(b); see also Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007).

B.  Duty to Assist

(i) The Duty to Assist by Obtaining Relevant Records

This duty to assist with these claims has been satisfied.  All available service treatment records (STRs) have been obtained and associated with the claims file for consideration, as have reports of his VA compensation examinations, including the medical nexus opinions obtained, and post-service private treatment records he submitted in conjunction with his claims.  He has not identified any other records or evidence needing to be obtained.  

He served on active duty from February 1990 to February 1995 and from November 1996 to January 2000.  The STRs from his first period of active duty, from February 1990 to February 1995, are of record.  However, the STRs from his second period of active duty, from November 1996 to January 2000, are unavailable.  The Records Management Center (RMC), which is a military records repository, indicated in its January 2008 response to a request for his STRs via PIES (the Personnel Information Exchange System) that all available records had been mailed.  A Memorandum Finding of Unavailability of Service Medical Records, detailing the attempts made to locate these records, was issued by the RO in September 2008.  See 38 C.F.R. § 3.159(c)(2).  The memorandum indicated that all efforts to obtain the requested records had been exhausted and that further efforts to obtain any other STRs would be futile, as the facility where these records traditionally are stored and maintained already had mailed all available records in its possession.  See id.  The Veteran also was appropriately notified.  38 C.F.R. § 3.159(e)(1).

When, as here, the Veteran's STRs are unavailable or incomplete, the Board has a heightened duty "to consider the applicability of the benefit of the doubt rule, to assist the claimant in developing the claim, and to explain its decision...."  Cromer v. Nicholson, 19 Vet. App. 215, 217 (2005) (citing Russo v. Brown, 9 Vet. App. 46, 51 (1996)).  See also Cuevas v. Principi, 3 Vet. App. 542, 548 (1992); O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  No presumption, however, either in favor of the claimant or against VA, arises when there are lost or missing STRs.  Cromer, 1 Vet. App. at 217-18 (Court declined to apply "adverse presumption" against VA where records had been lost or destroyed while in Government control because bad faith or negligent destruction of the documents had not been shown.).  The legal standard for proving the claim is not lowered; rather, the Board's obligation to discuss and evaluate evidence is heightened.  See Russo v. Brown, 9 Vet. App. 46 (1996).  Cf. Collette v. Brown, 82 F.3d 389, 392-93 (Fed. Cir. 1996); Arms v. West, 12 Vet. App. 188, 194-95 (1999).  Thus, missing records concerning the Veteran's military service, while indeed unfortunate, do not, alone, obviate the need for him to still have evidence supporting his claim by not only establishing he has the claimed disability but also by suggesting a relationship or correlation between the claimed disability and a relevant event, injury or disease during his military service.  See Milostan v. Brown, 4 Vet. App. 250, 252 (1993).


Here, even VA's heightened duty has been satisfied.  The Veteran as mentioned was duly informed that his service records were missing in a September 2008 letter and was asked to furnish any information or records in his personal possession, including alternate forms of evidence or documentation that could substitute for his service records, such as buddy statements, employment physicals, private medical records, etc.  The RO also appropriately asked that he complete and return National Archives and Records Administration (NARA) Form 13055 (Request for Information Needed to Reconstruct Medical Data) in an effort to obtain any Surgeon General's Office (SGO) extracts or other records that might have compensated for his missing STRs, but to no avail.  See VA Adjudication Procedure Manual, M21-1R III.iii.2.E.27.6 (Feb. 6, 2012) (indicating the RO must undertake proper action to notify a claimant of alternative sources of evidence he could provide or ask that VA obtain to supplement the record).  See also Moore v. Derwinski, 1 Vet. App. 401 (1991) (holding that the heightened duty to assist a Veteran in developing facts pertaining to his claim in a case in which his STRs are presumed destroyed includes the obligation to search for alternative medical records, such as by having him complete and return the NA Form 13055 so the RO can obtain abstracts, etc., from the SGO).  He has not identified any other outstanding records that he wants VA to obtain or that he believes are relevant to his claims, so needing to be obtained.  Accordingly, no further action on the part of VA in this regard is warranted.  See 38 C.F.R. § 3.159(c).

Most importantly, however, these records ultimately are not determinative of this appeal since, as will be explained, the Board finds that he does not now and has not at any point since the filing of these claims had a left or right knee disorder, or a ratable bilateral hearing loss disability for VA compensation purposes.  So it is the failure to establish he has present disabilities on account of these claimed conditions that is ultimately the reason these claims must be denied, not instead indication of these conditions during his service.  Thus, additional STRs showing diagnoses or treatment for hearing loss or left or right knee conditions during his service would not further support his claims, as such records still would not tend to establish current diagnoses referable to his knees or hearing acuity.  

Therefore, as resolution of these claims turns on the issue of whether he has current disabilities affecting his knees and hearing, further efforts to obtain any hypothetically outstanding records from during his service are unwarranted and entirely unnecessary.  See 38 C.F.R. § 3.159(d) (noting that VA will discontinue from providing assistance in obtaining evidence for a claim if the evidence obtained indicates that there is no reasonable possibility that further assistance would substantiate the claim); Livesay v. Principi, 15 Vet. App. 165, 178 (2001) (en banc) (observing that "the VCAA is a reason to remand many, many claims, but it is not an excuse to remand all claims.").  See also Reyes v. Brown, 7 Vet. App. 113, 116 (1994) and Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (both observing circumstances when a remand would not serve any useful or meaningful purpose or result in any significant benefit to the claimant).

(ii) The Duty to Assist by Providing an Examination for a Medical Opinion

Also in assisting him with his claims, a VA audiological examination and a VA knee examination were performed in May 2012.  See 38 C.F.R. §§ 3.159(c)(4); 3.326(a); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  With regard to the Veteran's claimed bilateral hearing loss, the examiner reviewed the claims file and medical history, including the Veteran's noise exposure in service (so, in effect, presumed that it occurred as alleged), set forth the relevant clinical findings, and provided an opinion with a supporting explanation that in turn enables the Board to make a fully-informed decision.  See Monzingo v Shinseki, 26 Vet. App. 97, 107 (2012); D'Aries v. Peake, 22 Vet. App. 97, 104 (2008).  As concerning his claimed left knee disorder, the examiner also reviewed the claims file and pertinent medical history, set forth the relevant clinical findings, and provided an opinion with a supporting explanation that in turn enables the Board to make a fully-informed decision on this claim as well.  See id.  


As for the Veteran's right knee disorder, although his right knee was examined during the course of his left knee examination, no etiological opinion was provided.  In determining whether the duty to assist requires that a VA medical examination be provided or medical opinion obtained with respect to a Veteran's claim for benefits, there are four factors for consideration.  These four factors are:  (1) whether there is competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) whether there is evidence establishing that an event, injury, or disease occurred in service, or evidence establishing certain diseases manifesting during an applicable presumptive period; (3) whether there is an indication the disability or symptoms may be associated with the Veteran's service or a service-connected disability; and (4) whether there otherwise is sufficient competent medical evidence of record to make a decision on the claim.  See 38 U.S.C.A. § 5103A(d)(2) (West 2002); 38 C.F.R. § 3.159(c)(4) (2013).  

With respect to the third factor, the Court has stated that this element establishes a "low threshold" and requires only that the evidence "indicates" there "may" be a nexus between the current disability or symptoms and the Veteran's service.  The types of evidence that "indicate" that a current disability "may be associated" with military service include, but are not limited to, medical evidence suggesting a nexus but that is too equivocal or lacking in specificity to support a decision on the merits, or credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The U. S. Court of Appeals for the Federal Circuit (Federal Circuit Court) has clarified that, when determining whether a VA examination and opinion are required under 38 U.S.C.A. § 5103A(d)(2), the law requires competent evidence of a disability or persistent or recurrent symptoms of a disability, but does not require competent evidence of a nexus, only that the evidence suggest an association between the disability and service or a service-connected disability.  See Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010).  See also Colantonio v. Shinseki, 606 F.3d 1378, 1382 (Fed. Cir. 2010) (Medically competent evidence is not required in every case to "indicate" that the claimant's disability "may be associated" with the claimant's service).

This is not to say or suggest, however, that VA is obligated to provide an examination for a medical nexus opinion merely as a matter of course.  See Duenas v. Principi, 18 Vet. App. 512, 519 (2004).  If such were the case, this would circumvent the craftily tailored language of the statute and regulation governing when examinations and opinions should be obtained and require provision of an examination and opinion in virtually every instance, so virtually without exception.

Here, no VA opinion with regards to the Veteran's claimed right knee disorder is needed to fairly decide this claim because there is no competent and credible evidence of current disability affecting this knee and no evidence establishing that a relevant disease or an event or injury referable to this knee occurred during his service.  See id.; 38 U.S.C. § 5103A(d)(2) and 38 C.F.R. § 3.159(c)(4).  He is competent even as a layman to proclaim having experienced relevant symptoms ever since his service, even if not also competent to say they necessarily are the result of his military service and the claimed disorder.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  See also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  But, generally, VA is not obligated to provide an examination for a medical nexus opinion based on unsubstantiated lay statements alone.  See Duenas, 18 Vet. App. at 519.  Moreover, the Veteran has not asserted that he injured his right knee during his service or that he has experienced any symptoms ever since; he has merely reported currently experiencing intermittent pain.  So, here, even the low threshold for obtaining an examination and opinion is not met, irrespective of the fact that his right knee was somewhat examined when also evaluating his left knee.

The Board thus finds that all necessary development concerning the Board's duty to assist by providing an examination for a medical opinion has been accomplished.


C.  VCAA Conclusion

Given all that has occurred, the Veteran has had a meaningful opportunity to participate effectively in the processing of these claims, and there is no indication of prejudicial error with regards to VA's duties to notify and assist him with these claims.  See Shinseki v. Sanders, 556 U.S. 396, 407, 410 (2009); Arneson v. Shinseki, 24 Vet. App. 379, 389 (2011); Vogan v. Shinseki, 24 Vet. App. 159, 163 (2010).  Accordingly, the Board will proceed with appellate review of these claims.

II.  Analysis

Service Connection - Applicable Statutes, Regulations and Case Law

Service connection means that a disability resulting from disease or injury was incurred in or aggravated by active military service in the line of duty.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge if the evidence shows the disease was incurred in service.  38 C.F.R. § 3.303(d).  Entitlement to service connection benefits is established when the following elements are satisfied:  (1) the existence of a current disability; (2) in-service incurrence or aggravation of a disease or an injury; and (3) a causal relationship between the current disability and the disease or injury incurred or aggravated during service (the "nexus" requirement).  See Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004). 

For the VA-defined chronic diseases listed in 38 C.F.R. § 3.309(a), including degenerative joint disease (DJD), i.e., arthritis, and organic diseases of the nervous system such as sensorineural hearing loss, if the chronic disease manifested in service, then subsequent manifestations of the same chronic disease at any date after service - no matter how remote - will be entitled to service connection without the need to otherwise establish a relationship to service, unless the later manifestations are clearly due to other ("intercurrent") causes.  38 C.F.R. § 3.303(b); Walker v. Shinseki, 708 F.3d 1331, 1338 (Fed. Cir. 2012).  

If the evidence is not sufficient to establish chronicity of the disease at the time of service, then a continuity of symptoms after service must be shown to grant service connection under this relaxed evidentiary provision.  Id.; see also Walker, 708 F.3d at 1338-39 (observing that a continuity of symptoms after service itself "establishes the link, or nexus" to service and also "confirm[s] the existence of the chronic disease while in service or [during a] presumptive period").

In addition, where a Veteran served continuously for 90 days or more during a period of war, or during peacetime service after December 31, 1946, there is a presumption of service connection for the VA-defined chronic diseases, including the arthritis and sensorineural hearing loss mentioned, if the disease manifested to a degree of 10 percent or more within one year from the date of separation from service, even if there is no evidence of the disease during service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309(a).  This presumption may be rebutted by affirmative evidence to the contrary.  38 C.F.R. § 3.307(d).

Bilateral Hearing Loss

The Veteran contends that he has bilateral hearing loss that is a result of repeated exposure to excessively loud noise and consequent injury (acoustic trauma) in the military, including specifically as a steelworker and track vehicle repairer.

As specifically concerning claims of entitlement to service connection for hearing loss, the threshold for normal hearing is from 0 to 20 decibels; higher threshold levels indicate some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155 (1993) (citing Current Medical Diagnosis & Treatment, Stephen A. Schroeder, et. al. eds., at 110-11 (1988)).  But before service connection may be granted for hearing loss, it must be of a particular level of severity.  For purposes of applying the laws administered by VA, impaired hearing only will be considered a ratable disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory threshold for at least three of these frequencies are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

In this particular instance at hand, the Board's review of whether the Veteran has the claimed condition of bilateral hearing loss is constrained by the audiological findings before it, which consist of the report of the May 2012 VA compensation and pension examination, as well as private audiograms from March 2011 and October 2012 performed in conjunction with the Veteran's post-service employment as a Water Systems Maintenance Mechanic.

During his May 2012 VA audiological examination, his pure-tone thresholds, measured in decibels, were as follows:


HERTZ

500
1000
2000
3000
4000
RIGHT
15
15
10
10
20
LEFT
15
10
15
15
15

Speech discrimination testing (Maryland CNC) revealed speech recognition ability of 98 percent in the right ear and 96 percent in the left.

The Veteran submitted an October 2012 audiological report generated in conjunction with his civilian employment.  The report contains the results of two separate audiograms from March 2011 and October 2012.  His March 2011 employment audiogram reflected pure-tone thresholds, measured in decibels, as follows:


HERTZ

500
1000
2000
3000
4000
RIGHT
5
5
5
10
25
LEFT
5
0
20
15
20


His October 2012 employment audiogram reflected pure-tone thresholds, measured in decibels, as follows:


HERTZ

500
1000
2000
3000
4000
RIGHT
30
15
5
15
30
LEFT
30
20
20
20
20

The report reflected a determination of "essentially normal hearing for speech sounds in both ears," as well as normal high frequency hearing on the left and "essentially normal" high frequency hearing on the right.  The report notes "no significant worsening" from 2000 to 4000 Hertz, but indicates the Veteran's hearing "has worsened for at least some lower pitched sounds."

Despite this, it is readily apparent, then, that the Veteran does not have sufficient hearing loss in either ear to be considered an actual ratable disability by VA standards, meaning according to the threshold minimum requirements of 38 C.F.R. § 3.385.  Although the private audiological examination in October 2012 indicates that the Veteran has hearing loss, meaning, as defined by Hensley, a greater than 20-decibel loss in each ear in the 500 Hz frequency and also on the right at 4000 Hertz, he still does not have sufficient hearing loss according to § 3.385 to be recognized as a ratable disability for VA compensation purposes.

The very cornerstone of a valid claim for service connection consists of competent evidence of the current disability claimed.  Moore v. Nicholson, 21 Vet. App. 211, 215 (2007), citing Francisco v. Brown, 7 Vet. App. 55, 58 (1994) ("Compensation for service-connected injury is limited to those claims which show a present disability."); Hicks v. West, 12 Vet. App. 86, 89 (1998); Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992).  See also Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) ("Congress specifically limits entitlement for 
service-connected disease or injury to cases where such incidents have resulted in a disability."); Gilpin v. Brown, 155 F.3d 1353 (Fed. Cir. 1998) (service connection may not be granted unless a current disability exists).  A "current disability" means a disability shown by competent evidence to exist.  Chelte v. Brown, 10 Vet. App. 268 (1997).

Here, though, absent evidence of a present hearing loss disability, or at the very least a showing of this require disability at some point since the filing of this claim, this claim of entitlement to service connection cannot be substantiated.  VA compensation only may be awarded to an applicant who has disability existing on the date of application, not for past disability.  See Degmetich v. Brown, 8 Vet. App. 208 (1995); 104 F.3d 1328, 1332 (1997).  In McClain v. Nicholson, 21 Vet. App. 319, 321 (2007), the Federal Circuit Court clarified that this requirement of current disability is satisfied when the claimant has the disability at the time the claim or application for VA disability compensation is filed or during the pendency of the claim, and that a claimant may be granted service connection even though the disability resolves prior to VA's adjudication of the claim.  See also Romanowsky v. Shinseki, 26 Vet. App. 289 (2013) (considering the application of McClain even to a recent diagnosis predating the filing of a claim).

But, here, there is no suggestion of the required level of hearing loss in either ear since the filing of this claim or even during the immediately preceding period.

To the extent the Veteran has had any measure of impairment in auditory acuity, the May 2012 VA examiner nonetheless indicated it was not caused by or a result of military service.  The rationale, in part, explained that, while there was no separation examination of record to confirm the Veteran's hearing levels on discharge, "current testing, completed twelve (12) years after discharge, shows hearing within normal limits on both ears."  Moreover, the examiner noted the Veteran's post-service occupational noise exposure in opining that any hearing impairment was unrelated to service.  Thus, the available evidence tends to show that, even were hearing loss diagnosed within the purview of VA criteria, there still is not the required causal linkage or nexus to the Veteran's military service.  See Watson v. Brown, 4 Vet. App. 309, 314 (1993) ("A determination of service connection requires a finding of the existence of a current disability and a determination of a relationship between that disability and an injury or a disease incurred in service.").

Also, to reiterate, the missing records concerning the Veteran's service, even if available for consideration, would do little to nothing in the way of providing the required evidence of a present-day ratable hearing loss disability according to the threshold minimum requirements of § 3.385 because these records, again, even if available, necessarily would predate the relevant time period at issue, i.e., since the filing of this claim.  This, then, serves to greatly lessen the ultimate importance of these missing records.

For these reasons and bases, the Board is denying this claim for service connection for bilateral hearing loss.  The preponderance of the evidence is against this claim, and under these circumstances the benefit-of-the-doubt doctrine does not apply.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

Left and Right Knee Disorders

The Veteran asserts he has disorders of his left and right knees because of his active duty service.  But a review of the file does not reveal that he has a diagnosis of a condition involving either his left or right knee, let alone that is attributable to his military service.  

The only post-service evidence of record pertaining to his knees is the report of the May 2012 VA compensation and pension examination.  The examination was provided specifically to assess his claimed left knee condition, but during the course of the examination diagnostic testing of both knees, so also the right knee, was performed.  The Veteran presented with complaints of bilateral knee pain.  Specifically, he said that "both knees ache and hurt when he crouches and stands," and he reported that running long distances on concrete exacerbates his knee pain.  On objective physical examination, his knee range of motion was from 0 to 135 degrees (extension to flexion).  There was no objective evidence of painful motion of either knee and no further limitation of motion on repetitive use.  

There was no tenderness or pain on palpitation of either knee.  Additionally, there was no functional loss, including no weakened movement, no incoordination, no pain on movement, no swelling, and no interference with sitting, standing, or weight bearing.  There was normal strength bilaterally on flexion and extension, without any instability.  Imaging studies of both knees were unremarkable, revealing no arthritis, no evidence of patellar subluxation, and no other significant results.  Diagnostic testing revealed "normal bilateral knees."  As to the left knee, the examiner opined that, despite the Veteran's subjective complaint of knee pain, there was no objective evidence of a current left knee condition.  The examiner pointed out that imaging had revealed no evidence of left knee degeneration or of any other left knee condition.

Thus, the medical evidence of record does not contain any confirmation or even indication of the presence of a disorder of either knee at any point during the pendency of these claims.  Rather, the examiner specifically found the Veteran's knees to be "normal" and devoid of any objective evidence of disability.  Furthermore, his alleged pain and discomfort have not been attributed to any diagnosed disability by competent and credible evidence.  Although he is competent to report subjective symptoms such as pain, and aching, the specific issue in this case, namely, the origins of his alleged symptoms, falls outside the realm of common knowledge of a layman.  See Layno v. Brown, 6 Vet. App. 465 (1994); Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007); Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011).  As such, his complaints at his VA examination of pain and aching on squatting and after running on concrete are insufficient to establish a current disorder of the knees, especially in the face of the VA examiner's specific finding that no knee disorders are present in either knee.  Moreover, mere pain, alone, without a diagnosed or identifiable underlying condition, is not a disability for which service connection may be granted.  
Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999), vacated in part, appeal dismissed in part sub nom., Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001) (dismissing challenge to the issue of whether pain, alone, can be considered a disability).  See also Clyburn v West, 12 Vet. App. 296, 301 (1999) (noting that continued complaints of pain after service do not suffice to establish a medical nexus, where the issue at hand is of etiology, and requires medical opinion evidence).  

There is simply no competent and credible evidence establishing a disability of either knee.  As previously discussed, the first and indeed perhaps most fundamental requirement for any service-connection claim is that there must be competent and credible evidence of the existence of the currently claimed disability.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Brammer, 3 Vet. App. at 225 (service connection presupposes a current diagnosis of the condition claimed, to at least confirm the Veteran has it; without this minimum level of proof, there can be no valid claim). See also Degmetich v. Brown, 104 F. 3d 1328 (1997).  Further, entitlement for service-connected disease or injury is exclusive to cases where such incidents have resulted in actual disability, shown by competent evidence to exist.  Brammer, 3 Vet. App. 223 (1992); Rabideau, 2 Vet. App. 141; Gilpin, 155 F.3d 1353; Chelte, 10 Vet. App. 268.  Note again that the missing records concerning the Veteran's service, even if available for consideration, would do little to nothing in the way of providing the required evidence of a present-day disability of his left or right knee because these records, again, even if available, necessarily would predate the relevant time period at issue, i.e., since the filing of these claims.  This, then, serves to greatly lessen the ultimate importance of these missing records.

In short, the Board finds there is not the required showing of any left or right knee disability.  There being no present disability, service connection must be denied.  In making this determination, the Board has considered the provisions of 38 U.S.C.A. § 5107(b) and 38 C.F.R. § 3.102, but there is not such a state of approximate balance of the positive evidence with the negative evidence to otherwise warrant a favorable decision.  Gilbert, 1 Vet. App. at 55.



ORDER

The claim of entitlement to service connection for bilateral hearing loss is denied.

The claims of entitlement to service connection for left and right knee disorders, claimed as bilateral degenerative joint disease, also are denied.


REMAND


The Board sincerely regrets the further delay that inevitably will result from remanding, rather than immediately deciding, the remaining claims, but it is necessary to ensure there is a complete record upon which to base a decision so the Veteran is afforded every possible consideration.

To date, the Veteran has not had VA compensation examinations addressing either his claimed asbestosis or his claimed back condition.  VA is obliged to provide an examination or obtain a medical nexus opinion in a claim for service connection when the record contains competent evidence that the claimant has a current disability or persistent or recurrent signs and symptoms of a current disability; the record indicates the disability or signs and symptoms of the disability may be associated with his active military service; but the record does not contain sufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4).  See also McClendon v. Nicholson, 20 Vet. App. 79 (2006).  The threshold for finding a link between current disability and service is low.  Locklear v. Nicholson, 20 Vet. App. 410 (2006); McClendon, 20 Vet. App. at 83.  See also Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010).

As for his claimed asbestosis, the Veteran's DD Form 214 reflects that, during his first period of active duty, from February 1990 to February 1995, his military occupational specialty (MOS) was steelworker, and during his second period of active duty, from November 1996 to January 2000, he was a track vehicle repairer.  Both such occupational specialties involve the possibility of exposure to asbestos.  Moreover, his available STRs confirm exposure to asbestos, both before and during his active service.  See, e.g., October 1990 Medical Surveillance Questionnaire (noting in-service exposure to asbestos from October 1990 to May 1992 and containing a December 1990 notation stating that he was placed on the Asbestos Medical Surveillance Program (AMSP) due to "prior military asbestos exposure"); December 1990 Navy Asbestos Medical Surveillance Program Periodic Health Evaluation (reflecting regular exposure to asbestos for a duration of more than one but less than five years since the age of 16); December 1994 Chronological Record of Medical Care (showing that he had a history of asbestos exposure).  

The Veteran additionally asserts that he has current respiratory symptomatology, which he attributes to his exposure to asbestos in service and not, instead, because of anything that has occurred during the many years since his service.  The record is unclear in this regard with no physician commenting on this assertion.  Given that the Veteran's exposure to asbestos during his military service has been established, and since there is an indication he has current respiratory symptoms, inquiry must be made to first identify any current condition and then to determine whether any identified condition is the result of asbestos exposure during his service, as opposed to any he may have had prior to or during the many years since his discharge from service that instead is the result of other, unrelated, factors.  See McClendon, 20 Vet. App. at 83.

As to his claimed back disorder, the Veteran's available STRs reflect a November 1994 accident in which he "flipped his dirt bike," resulting in injuries including a separated shoulder and cervical spine stiffness.  See, e.g., November 1994 Injury Report; November 1994 Narrative Summary; December and January 1994 Physical Therapy Notes.  The Veteran asserts that since that time, he has experienced back symptoms.  See December 2009 Treatment Record (reflecting mid-low back pain attributed a 1994 dirt bike accident).

Accordingly, a medical nexus opinion is needed to assist in determining the nature and etiology of his claimed back disorder, including especially the likelihood it is the result of his military service as he is alleging.

In addition, the Veteran has submitted records indicating he had received, and possibly also continues to receive, private medical treatment from H. J. R., M.D.  However, a review of the claims file reveals that only records dated from June to December 2009 have been obtained.  Because any record of treatment for these disabilities at issue would be pertinent to his claims, on remand, attempt must be made to obtain any additional treatment records.  See 38 C.F.R. § 3.159(c)(1).

Accordingly, these claims are REMANDED for the following additional development and consideration:

1.  Ask the Veteran to complete and return the necessary authorization (VA Form 21-4142) to obtain any outstanding private treatment records - including, but not limited to, the complete records from H. J. R., M.D.

Obtain all identified records, that is, those not already on file.  If they are not in the custody of a Federal department or agency, then the attempts to obtain them are governed by 38 C.F.R. § 3.159(c)(1), whereas subpart (c)(2) controls if they are. Appropriately notify the Veteran of any inability to obtain any identified records.  38 C.F.R. § 3.159(e)(1).

2.  Upon receipt of all additional records, schedule a VA compensation examination for the Veteran's claimed asbestosis.  The examiner is asked to obtain the necessary medical history from the Veteran, including information concerning the type of respiratory symptoms he experienced prior to, during and since his service.  Also the examiner must identify all current respiratory disorders by specifying their diagnoses.

Regarding each disorder diagnosed, the examiner must opine on the likelihood (very likely, as likely as not, or unlikely) this disorder:  

(a) initially manifested during the Veteran's military service from February 1990 to February 1995 and from November 1996 to January 2000; or 

(b) is otherwise related or attributable to his service, including especially to exposure to asbestos, as he is specifically alleging.  

So in making this necessary determination, the examiner is asked to consider whether the respiratory disorder is consistent with prior exposure to asbestos or, instead, more likely the result of other unrelated factors, whatever they may be (e.g., chronic smoking, etc.).

To facilitate providing this opinion and to ensure it is well informed, the claims file, including a complete copy of this decision and remand, must be made available to and reviewed by the examiner for the pertinent medical and other history.  All necessary diagnostic testing and evaluation must be performed.

The examiner must discuss the medical rationale for the opinion, irrespective of whether it is favorable or unfavorable to the claim, if necessary citing to specific evidence in the file supporting conclusions.  To this end, although all of the relevant evidence in the claims file must be reviewed, the Veteran's in-service exposure to asbestos must be addressed.

The term "as likely as not" means at least 50-percent probability.  It does not however mean merely within the realm of medical possibility. Rather, it means that the weight of medical evidence both for and against a conclusion such as causation is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it. 

3.  Also schedule a VA compensation examination of the Veteran's spine (back).  The examiner should first identify all current disabilities affecting the spine/back, including any degenerative conditions such as degenerative disc disease (DDD) and degenerative joint disease (DJD). 

The examiner is then asked to provide a medical nexus opinion concerning the etiology of the Veteran's back disability, including especially in terms of the likelihood (very likely, as likely as not, or unlikely) this disability:  

(a) initially manifested during his military service from February 1990 to February 1995 and from November 1996 to January 2000; or 

(b) if involving arthritis, initially manifested to the required minimum compensable degree of at least 10-percent disabling within a year of his service; or 

(c) is otherwise related or attributable to his service, including especially to the documented dirt bike accident in November 1994.  

So to facilitate providing this opinion and to ensure it is well informed, the claims file, including a complete copy of this decision and remand, must be made available to and reviewed by the examiner for the pertinent medical and other history.  All necessary diagnostic testing and evaluation must be performed.

The examiner must discuss the medical rationale for the opinion, irrespective of whether it is favorable or unfavorable to this claim, if necessary citing to specific evidence in the file supporting conclusions.  To this end, the Veteran's claimed history of back pain since separation must be addressed - including the treatment he sought in June, July, and December 2009 from H. J. R., M.D.

The term "as likely as not" means at least 50-percent probability.  It does not however mean merely within the realm of medical possibility.  Rather, it means that the weight of medical evidence both for and against a conclusion such as causation is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it. 


4.  Then readjudicate these remaining claims in light of this and all other additional evidence.  If these claims are not granted to the Veteran's satisfaction, send him a supplemental statement of the case (SSOC) and give him an opportunity to submit additional evidence and/or argument in response to it before returning the file to the Board for further appellate consideration of these remaining claims.

By this remand, the Board intimates no opinion as to any final outcome warranted concerning these claims.  The Veteran has the right to submit additional evidence and argument concerning these claims the Board is remanding.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the Veteran until he is notified by VA.  However, his cooperation in VA's efforts to further develop these claims, including reporting for any scheduled VA examinations, is both critical and appreciated.  He is also advised that failure to report for any scheduled examination may result in the denial of a claim.  38 C.F.R. § 3.655 (2013). 


These claims must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


Department of Veterans Affairs


